Citation Nr: 1604841	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  12-16 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than September 4, 2009, for the grant of service connection for major depressive disorder.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel
INTRODUCTION

The Veteran served on active duty from December 1974 to September 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and November 2013 rating decisions by the Baltimore, Maryland Department of Veterans Affairs (VA) Regional Office (RO) that, in part, granted service connection for major depressive disorder, effective September 4, 2009, and denied entitlement to service connection for PTSD, respectively.  

In August 2015, a hearing was held before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of the hearing is associated with the claims file.  

The issues of entitlement to an increased rating for residuals of a right fifth finger fracture and major depressive disorder, and entitlement to a total disability rating due to service-connected disabilities (TDIU), were raised in November 2013, February 2014, and May 2015 correspondence, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).   

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In unappealed October 1979 and November 1980 decisions, the RO denied service connection for "nerves" and a nervous condition.   

2.  After the November 1980 rating decision, the first communication from the Veteran expressing intent to reopen a claim of service connection for a psychiatric disorder, to include major depressive disorder, was received on September 4, 2009.  

CONCLUSIONS OF LAW

1.  The October 1979 and November 1980 rating decisions denying the claims for service connection for "nerves" and a nervous condition are final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 3.104 (2015).  

2.  The criteria for an award of an effective date prior to September 4, 2009, for service connection for major depressive disorder are not met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, no discussion of VA's duty to notify is necessary regarding this matter, and as the decision necessarily turns on the evidence of record prior to September 2009, no additional evidentiary development is needed.   

B. Legal Criteria, Factual Background, and Analysis

The Veteran seeks a grant of service connection for his major depressive disorder from August 11, 1980, or October 20, 1994, the dates of earlier claims for entitlement to benefits.  See January 2014 veteran correspondence; see also August 2015 hearing testimony.  

The effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  The effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  

A claim of entitlement means a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit.  38 C.F.R. § 3.1(p).  The benefit sought must be identified.  38 C.F.R. § 3.155(a)(3).  The Secretary is not automatically required to treat every compensation claim as also being a pension claim or vice versa.  Under 38 C.F.R. § 3.151(a), a claim by a veteran for compensation may be considered to be a claim for pension, and a claim by a veteran for pension may be considered to a claim for compensation.  The greater benefit will be awarded, unless the claimant specifically elects the lesser benefit.  

In this case, the Veteran initially filed a claim of entitlement to service connection for "nerves" in June 1979.  In an unappealed October 1979 determination, the RO denied service connection for "nerves."  Thereafter, on August 11, 1980, the Veteran filed another claim of entitlement to service connection for a nervous condition.  In a November 1980 rating decision, the RO denied service connection for a nervous condition, as well as entitlement to nonservice-connection pension benefits.  Specifically, the rating decision found that "[i]n the absence of a bona fide neuropsychiatric disability in service by diagnosis and an absence of continuity, service connection is denied.  The veteran does not meet percentage requirements for pension..."  The Veteran did not appeal the decision, and new and material evidence was not received within one year of notification of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the November 1980 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  Thus, to the extent the Veteran contends that he is entitled to an effective date of August 11, 1980, the Board finds that such argument is without merit.  

On October 20, 1994, the Veteran filed a claim for, inter alia, benefits for depression.  The VA Form 21-526, Veteran's Application for Compensation or Pension, indicated that the claimant was to skip items 19, 20, and 21 if he or she is not claiming compensation for a service-connected disability.  No entries were made for those items.  In a January 1995 rating decision, the RO denied entitlement to nonservice-connected disability pension benefits.  The Veteran did not perfect an appeal of the decision, and new and material evidence was not received within one year of notification of the decision.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1367; see also Buie, 24 Vet. App. at 251-52.  Accordingly, the January 1995 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  

To the extent the Veteran contends that he is entitled to an earlier effective date of October 20, 1994, arguing that his claim has been pending since that date, the Board finds that the evidence is against such contention.  The October 1994 application plainly shows the Veteran was not submitting an application that contemplated service connection benefits, as he specifically adhered to directions on the form for those not claiming that benefit.  There was nothing appearing in the application that would suggest to the Board that it should have been reviewed as a claim for entitlement to service connection for depression.  The application contains no statement by the appellant offering a link between his depression and his active service, including a date of onset for the disability.  In summary, there was nothing in the October 1994 application which the Board can construe as "evidencing a belief in entitlement" to compensation for depression.  38 C.F.R. § 3.1(p).  In addition, correspondence received from the Veteran in December 1994, indicates the Veteran himself was aware of the distinction between compensation (service connected) and pension (non-service connected) benefits, as he requested in that correspondence an evaluation of several other conditions (non-psychiatric) for "compensation/pension."  On this basis, there has been no pending claim for entitlement to service connection for depression since October 20, 1994, and the Veteran's argument is without merit.  See Stewart v. Brown, 10 Vet. App. 15, 19 (1997).   

On September 4, 2009, the Veteran filed an application for service connection for depression.  In August 2011, the RO granted the claim for service connection for major depressive disorder, effective September 4, 2009.  

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  As such, the RO assigned the earliest possible effective date for its grant of service connection for major depressive disorder, which as noted above was received by VA on September 4, 2009.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  The Board acknowledges that the August 2011 rating decision did not characterize the Veteran's claim for service connection for depression as a previously adjudicated claim, such that new and material evidence was required prior to award of the benefit sought.  However, failure to do so is not critical in this case as the RO granted the underlying benefits claimed, that is, entitlement to service connection for major depressive disorder, effective the date of receipt of claim for such benefit.  In rendering the decision, the RO referred to a June 2011 VA examination report that linked the claimed disability to service.   Thus, under the law, there is no basis to assign an earlier effective date for service connection for major depressive disorder.  


ORDER

Entitlement to an effective date prior to September 4, 2009, for service connection for major depressive disorder, is denied.  


REMAND

With respect to the PTSD issue, the Board notes that a November 2013 rating decision denied entitlement to service connection for PTSD.  In January 2014, the Veteran submitted a VA Form 21-0958, Notice of Disagreement, with the November 2013 rating decision.  The RO has not yet issued the Veteran a statement of the case (SOC).  Under the circumstances, the Board is obliged to remand the matter to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a SOC addressing the claim of entitlement to service connection for PTSD.  Advise him and his representative of the date on which the time allowed for perfecting a timely appeal for this claim expires.  If he submits a timely Substantive Appeal, then return the claim to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


